— Judgment, Supreme Court, Bronx County (Fred W. Eggert, J.), entered on October 28, 1992, is unanimously affirmed, without costs or disbursements. As the parties conceded on oral argument, the critical issue herein is whether the certificate of substitution was timely filed in accordance with the Election Law. Clearly, the ten-day provision of section 6-158 of the Election Law applies, to be measured from the last day to file a declination. That requirement was met. No opinion. Concur — Sullivan, J. P., Rosenberger, Ellerin and Kassal, JJ.